1    SARA M. THORPE (SBN: 146529)
     sthorpe@nicolaidesllp.com
2    ETHAN H. SEIBERT (SBN: 232262)
     eseibert@ nicolaidesllp.com
3
     NICOLAIDES FINK THORPE
4    MICHAELIDES SULLIVAN LLP
     101 Montgomery Street, Suite 2300
5    San Francisco, CA 94104
     Telephone: (415) 745-3770
6    Facsimile:   (415) 745-3771
7
     Attorneys for Defendant
8    ATLANTA INTERNATIONAL INSURANCE
     COMPANY f/k/a DRAKE INSURANCE
9    COMPANY OF NEW YORK
10                           UNITED STATES DISTRICT COURT

11                         NORTHERN DISTRICT OF CALIFORNIA
12   In Re American Bankers Insurance            Case No. 4:19-cv-02237-HSG
13   Company of Florida
                                                 ORDER GRANTING ATLANTA
14                                               INTERNATIONAL INSURANCE
                                                 COMPANY’S REQUEST TO APPEAR
15                                               TELEPHONICALLY
16

17                                               Complaint filed: April 24, 2019

18         For good cause shown, it is hereby ORDERED that counsel for Atlanta

19   International Insurance Company, formerly known as Drake Insurance Company of

20   New York, may appear telephonically at the hearing on Insurance Company of the

21   State of Pennsylvania’s Motion to Dismiss on December 19, 2019 at 2:00 p.m.

22   Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for the

23   telephonic appearance.
           IT IS SO ORDERED.
24
     Dated: 12/17/2019                         Hon. Haywood S. Gilliam, Jr.
25                                             United States District Judge

26

27

28

                                            ORDER
                                              1
